 

; Case 1:20-mj-00325-CWD Document 2 Filed 11/20/20 Page 1 of 1

AO 442 (Rew TILT) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Idaho

United States of America
v.

David Orebaugh Case No, 1:20-mj-00325-CWD

 

Defendant

ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fneme af person to be arrested) David Orebaugh
who is accused of an offense or violation based on the. following document filed with the court:

 

Indictment TV Superseding Indictment O Information © Superseding Information a Complaint
Probation Violation Petition O Supervised Release Violation Petition ©) Violation Notice 7 Ordemof th Court
{3 is E
This offense is briefly described as follows: oa SS toa
r “ Acs
21 U.S.C. § 841(a)(1), (b)(1)(A) Possession with Intent to Distribute Methamphetamine bs 2 =O
- teh ro =
. =
" = ws
Oo oS
Oo OQ
ry
Date: 11/20/2020 OA OTIGA _
/ssuing officer's signature
City and state: _ Boise, Idamo ____ Candy W. Dale, United States Magistrate Judge _

Printed name and title

 

Return

 

2020

   

Th hiss Sup was | bro ved on (date) | ))23- 13-202) , and i) person was arrested on (date) LI 3,

canes ne uno—oullooly by New cou Jel Gara
Dates i * Canjon Coun a =

arresting officer's signature

 

Printed name and title

 

 
